DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 – 7 are objected to because of the following informalities:  claims 5 – 7 recite optical waveguides above three and fourth when claim 1, upon which they depend, only have optical waveguides one and two. The claims need to recite waveguides three and four. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “when the first effective refractive index is lower than the second effective refractive index at the one end, the first effective refractive index is higher than the second effective refractive index at the other end”. However, as the specification of the instant application recites in par. 0074 the device configuration changes for this limitation thus another embodiment. The claims is claiming two different embodiments with the last two conditional when statements thus breaking the invention of the first conditional when statement. For examining purposes examiner shall interpret i and j of the claim to be 0 and 1 for the first conditional when statement and 1 and 0, respectively, for the second conditional when statement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka (U.S. PG Pub. # 2017/0017033 A1).

In Re claim 1, ‘033 teaches an optical waveguide device (fig. 14A) that includes a first waveguide and a second waveguide formed parallel to each other, wherein the first waveguide includes a first rib (7) and a first slab (9 at middle to the left), the first slab being formed in a region between the first rib and the second waveguide (fig. 14B), the second waveguide includes a second rib (8), a second slab (9 at middle to the right) and a third slab (far right of 9), the second rib being provided between the second slab and the third slab, the first slab and the second slab are integrally formed in a region between the first rib and the second rib (fig. 14B), a shape of a cross section of at least one of the first rib and the second rib continuously changes in a region between an input end and an output end of the optical waveguide device (fig. 14B), at one end of the optical waveguide device, a first effective refractive index that indicates an effective refractive index of a TEi mode (TE0) in the first waveguide is different from a second effective refractive index that indicates an effective refractive index of a TEj mode (TE1) in the second waveguide (figs. 21 – 26 as difference between fig. 2B and 14A and 14B is fig. 2B is half rib but will have a similar index profile to that of figs. 14A and 14B), where i and j are integers that are different from each other and larger than or equal to zero (0 or 1), when the first effective refractive index is higher than the second effective refractive index at the one end of the optical waveguide device, the first effective refractive index is lower than the second effective refractive index at another end of the optical waveguide device (figs. 3B and 21 – 26), and when the first effective refractive index is lower than the second effective refractive index at the one end, the first effective refractive index is higher than the second effective refractive index at the other end (fig. 3B as indexes of i and j are interpreted as 1 and 0, respectively, for second condition or inputs are reversed).

In Re claim 2, ‘033 teaches wherein a width of the first rib continuously decreases in a tapered manner in a direction from the input end to the output end of the optical waveguide device, and a width of the second rib continuously increases in a tapered manner in the direction from the input end to the output end of the optical waveguide device (fig. 14A).

In Re claim 3, ‘033 teaches wherein at the input end of the optical waveguide device, a first effective refractive index indicating an effective refractive index of a TEO mode in the first waveguide is higher than a second effective refractive index indicating an effective refractive index of a TE1 mode in the second waveguide, and at the output end of the optical waveguide device, the first effective refractive index is lower than the second effective refractive index (figs. 3B, 21 – 26).

In Re claim 4, ‘033 teaches a separation section that includes a third waveguide coupled to an output end of the first waveguide and a fourth waveguide coupled to an output end of the second waveguide, wherein a spacing between the third waveguide and the fourth waveguide becomes larger as a distance from the output ends of the first waveguide and the second waveguide increases (fig. 15, par. 0172).

In Re claim 5, ‘033 teaches an approach section that includes a fifth waveguide coupled to an input end of the first waveguide and a sixth waveguide coupled to an input end of the second waveguide, wherein a spacing between the fifth waveguide and the sixth waveguide becomes larger as a distance from the input ends of the first waveguide and the second waveguide increases (fig. 15).

In Re claim 6, ‘033 teaches a connection section that includes a seventh optical waveguide coupled to an input end of the first waveguide, wherein the seventh optical waveguide includes a first connection rib coupled to the first rib and a first connection slab coupled to the first slab, and a width of at least one the first connection rib and the first connection slab continuously changes in a tapered manner in a direction in which light propagates (par. 0172).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (U.S. PG Pub. # 2015/0338577 A1).
‘577 teaches an optical waveguide device that includes a first waveguide (121, 221) and a second waveguide (122, 222) formed parallel to each other, wherein the first waveguide includes a first rib and a first slab (figs. 2 and 7), the first slab being formed in a region between the first rib and the second waveguide, the second waveguide includes a second rib, a second slab and a third slab, the second rib being provided between the second slab and the third slab, the first slab and the second slab are integrally formed in a region between the first rib and the second rib (figs. 2 and 7), a shape of a cross section of at least one of the first rib and the second rib continuously changes in a region between an input end and an output end of the optical waveguide device (fig. 7), at one end of the optical waveguide device, a first effective refractive index that indicates an effective refractive index of a TEi mode in the first waveguide is different from a second effective refractive index that indicates an effective refractive index of a TEj mode in the second waveguide (fig. 3), where i and j are integers that are different from each other and larger than or equal to zero (0 or 1), when the first effective refractive index is higher than the second effective refractive index at the one end of the optical waveguide device, the first effective refractive index is lower than the second effective refractive index at another end of the optical waveguide device (fig. 3), and when the first effective refractive index is lower than the second effective refractive index at the one end, the first effective refractive index is higher than the second effective refractive index at the other end (let indexes of i and j to be interpreted as 1 and 0, respectively, for second condition or inputs are reversed to the right side of fig. 7).

In Re claim 8, ‘577 teaches wherein the TEi is TEO, the TEj is TE1 (par. 0045, fig. 3), and the optical waveguide device further comprises a mode converter (210, par. 0046) that is located on an output side of the second waveguide and performs conversion between TE1 and TMO.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (U.S. PG Pub. # 2017/0017033 A1).
In Re claim 7, ‘033 teaches a connection section that includes an eighth optical waveguide coupled to an output end of the second waveguide, wherein the eighth optical waveguide includes a second connection rib coupled to the second rib, a second connection slab coupled to the second slab, and a third connection slab coupled to the third slab (par. 0172 as the rib design extends outside of area C), but is silent to a width of at least one of the second connection rib, the second connection slab, and the third connection slab continuously changes in a tapered manner in a direction in which light propagates.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one of the second connection rib, the second connection slab, and the third connection slab to continuously change in a tapered manner in a direction in which light propagates so as to adequately direct connect to an external optical fiber or larger or smaller waveguide thus allowing for optimum optical coupling and allow for more versatility of use of the device in communication systems. 

In Re claim 9, ‘033 teaches the device of claim 1 but is silent to an optical terminator as claimed. However, using optical terminators are well known in the art to restrict signals from interfering with other optical components or signals reflecting at terminations along waveguides and causing destructive interference with desired signals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optical terminator on an output end of the first waveguide and an input end of the second waveguide so as to avoid the aforementioned undesired interferences as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874